Citation Nr: 9908901	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1960 to March 
1962.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's anxiety disorder precludes him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.16(c); 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 
4.7, 4.130, Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim.  As such, 
the VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1995).  Upon review of the entire record, the 
Board concludes that all relevant facts have been developed 
and that no further duty to assist the veteran is required.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In order to evaluate the disability in relation to its 
history, the Board of Veterans' Appeals (Board), will briefly 
summarize the recorded history below:

Factual Background

The veteran's service medical records include the report of a 
medical evaluation board examination dated in January 1962 
that contains a diagnosis of hysterical conversion reaction 
and subjective evidence of generalized motor weakness and 
hypesthesia.  He was separated in March 1962 with physical 
disability severance pay.  

The report of a VA psychiatric examination dated in May 1962 
states that the veteran had an apprehensive facial expression 
and seemed tense.  The diagnosis was chronic anxiety 
reaction.  By rating decision dated in June 1962 service 
connection was established for anxiety reaction and a 
noncompensable evaluation was assigned from March 16, 1962.  

A VA discharge summary dated in June 1965 indicates that the 
veteran was admitted in a bewildered state the previous 
November.  During his hospitalization he was treated with 30 
insulin sub shock treatments and five electric shock 
treatments.  A July 1965 rating decision increased the 
evaluation to 100 percent from November 17, 1964.  

During his VA psychiatric examination in May 1966, he seemed 
preoccupied and dreaded each succeeding day.  He complained 
of having lost interest in everything.  The diagnosis was 
chronic anxiety reaction with associated depressive symptoms.  

He was evaluated again in January 1970.  The examination 
report demonstrates that he sat tensely on the edge of his 
chair and complained of being tense, depressed and ill at 
ease.  He was working as a helper in the same mechanic shop 
where his father was working.  He was ill at ease and would 
have quit if it were not for his father who took him to work 
every day.  The diagnosis was chronic anxiety reaction.  By 
rating decision dated in February 1970, the evaluation was 
reduced to the current 70 percent from May 1, 1970, based on 
the January 1970 examination report.  

An April 1971 VA discharge summary states that the veteran 
was admitted in March complaining of extreme nervousness and 
a recurrence of severe headaches.  The discharge diagnosis 
was chronic anxiety neurosis.  He was hospitalized from 
September to October 1977 for complaints of feelings of 
unreality and depersonalization, as well as physical 
conditions.  The diagnoses included latent borderline 
schizophrenia.  In rating decision of November 1977, the 
veteran was awarded a temporary total disability rating, 
based on the hospitalization, effective from September 2, 
1977.  The 70 percent rating was continued from November 1, 
1977.

In April 1988 the veteran had a right subcortical infarction 
with resultant left sided hemiparesis.  It was noted on the 
discharge summary report that the veteran had a history of 
schizoaffective disorder.  A VA hospital summary report dated 
in October 1991 states that the veteran was hospitalized for 
evaluation of left facial numbness.  He was alert and 
oriented times three, but exhibited decreased short and long 
term memory, recall and calculating ability.  He appeared to 
have impaired concentration and had a moderately depressed 
mood with blunted affect.  He denied suicidal or homicidal 
ideations.  There was a questionable expressive aphasia 
versus decreased mentation.  The diagnoses include history of 
schizoaffective disorder.  

An October 1994 VA discharge summary notes that the veteran 
and his wife felt that his depression had increased since his 
cerebrovascular accident.  The diagnoses were organic 
defective disorder and dementia; probably secondary to 
cerebrovascular accident.  

In June 1996, the veteran filed the current claim for an 
increased rating for anxiety.  He noted that vocational 
rehabilitation felt he was not "rehabable" because of his 
anxiety.  A VA treatment note dated in January 1996 contains 
complaints of episodes of anxiety.  It was noted that the 
veteran's mood was still depressed.  A VA outpatient 
treatment record dated in February 1996 demonstrates that the 
veteran complained of general daytime anxiety, with feelings 
of extreme anxiety, tension and nervousness.  He reported 
that he still was not sleeping well at night.  He had a flat 
affect and monotone speech.  It was noted that the veterans' 
mood, amnesia and personality changes were secondary to the 
cerebrovascular accident.  A March 1996 VA medical record of 
treatment for a physical disorder notes that the veteran had 
an organic affective disorder.  A VA outpatient treatment 
record dated in April 1996 demonstrates that the veteran felt 
tired and exhausted all the time.  He felt anxious, tense and 
apprehensive all day long.  He worried much of the time.  He 
was unable to sleep.  It was noted that he still saw shadows 
and heard background voices.  He was not acutely suicidal.  
Another VA outpatient treatment record dated in May 1996 
demonstrates that the veteran was still feeling depressed, 
nervous and anxious.  He exhibited flat affect and depressed 
features.  His speech was monotonous.  He became angry during 
the appointment and raised his voice.  After being allowed to 
ventilate, he calmed down.  A July 1996 VA outpatient 
treatment record shows that the veteran reported feeling more 
relaxed and less irritable around his family.  He still 
reported experiencing visions of things darting in front of 
him and hearing background voices.  A VA consultation report 
dated in August 196 notes that the veteran had serious 
psychological and organic brain problems by neuropsychiatric 
testing in 1995, demonstrating an Intelligence Quotient of 
less than 40, hallucinations and panic attacks.  A VA 
outpatient treatment record dated in October 1996 shows that 
the veteran reported still seeing and hearing things, 
especially at night.  He reported not sleeping well.  His 
mood, amnesia and personality changes were related to his 
cerebrovascular accident.

The report of a VA psychiatric examination dated in August 
1996 states that the veteran complained of "crazy 
thinking," irritability, nervousness and occasional temper 
outbursts.  He said he could not work or anything.  He also 
complained of sleep problems and feeling depressed sometimes.  
During the examination he described his mood as "scared."  
His affect was clearly blunted.  He had no emotional 
outbursts or tearfulness during the interview.  He denied 
suicidal ideations.  He said that he was feeling more calm on 
his current medications.  Although the examiner noted that 
the veteran did not appear to be overtly psychotic, the 
veteran reported that he occasionally saw and heard things 
that others did not see or hear.  His memory and 
concentration were very impaired.  He appeared to tolerate 
the stress of the interview poorly.  He could only recite two 
months of the year in reverse order.  The examiner made no 
diagnosis regarding anxiety, but diagnosed organic mental 
disorder, mood disorder and personality changes, all 
secondary to a cerebrovascular accident.  It was the 
examiner's opinion that the veteran's decline in intellectual 
functioning was due to the sequelae of his stroke, and that 
his memory problems were consistent with a diagnosis of an 
organic mental disorder or dementia arising out of a stroke.  

A VA psychiatric examination was performed in April 1997 by 
the examiner who performed the August 1996 examination.  He 
stated that the veteran complained of sleep impairment, 
racing thoughts, some feelings of irritability, and a history 
of occasional bizarre thought processes.  He complained of 
seeing things darting back and forth and of persistent 
auditory hallucinations of people talking, mumbling and 
whispering.  During the examination he showed a very narrow 
range of affect with some restrictions.  Eye contact was 
poor.  His mood tended to worsen during the interview.  He 
was easily confused and often had to be reminded of the 
question asked.  He showed some impairments in both memory 
and concentration.  He did not tolerate the stress of the 
interview well.  The examiner noted that the veteran's 
insight was very limited and his judgment was impaired.  The 
diagnoses were organic mental disorder, mood disorder and 
personality changes, all secondary to a cerebrovascular 
accident.  The examiner stated that the veteran's history of 
significant deterioration in his overall level of 
intellectual functioning, memory and concentration were due 
entirely to the consequences of his stroke.  His amnestic 
symptoms were consistent with a diagnosis of organic metal 
disorder or dementia arising out of a stroke.  The examiner 
noted that the veteran was service-connected for a neurosis, 
and that considering it alone, without regard to the 
residuals of the stroke, the Global Assessment of Functioning 
Scale (GAF) would be 55 to 60, or moderate to serious 
symptoms.  He opined that the GAF would be lower if the 
psychiatric consequences of the stroke were considered.  

During the veteran's personal hearing in January 1998, he 
testified that he had tried to kill himself, has had suicidal 
ideations, has seen people when they were not really there, 
has seen dark objects run across the floor and has heard 
voices tell him to do bad things.  According to the veteran, 
he had a good marriage and his wife was very supportive.  He 
had a good relationship with his children, but the 
relationship with the rest of his family was strained.  He 
testified that he did not have any friends; outside of his 
immediate family, he talked only to his doctor and a lady 
whose position he could not recall.  He stated that he could 
not deal with people.  He stated that he sometimes went on 
drives and then could not remember how to get home.  He had 
burned food because he forgot that he had put it on the 
stove.  He could be explosive.  He stated that he could take 
care of his hygiene when he felt like it.  He read, but could 
not retain what he had read.  He watched television and did 
things outside.  His sleep was often interrupted and he had 
nightmares about doing stupid things and about suicide.  The 
veteran testified that he could not remember when he last 
worked or when he had his stroke.  He felt that even without 
his stroke he would not be able to work.  He had been 
hospitalized for his anxiety.  His doctor wanted him to go to 
the hospital, but he was afraid of being locked up with 
people.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

During the pendency of this appeal, VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 61 Fed.Reg. 52695-52702 
(1996) (codified at 38 C.F.R. 4.130).  Under the former 
criteria for rating generalized anxiety disorder, a 70 
percent evaluation for anxiety disorder is warranted where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted (1) 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. 4.132, Diagnostic Code 9400 (effective 
prior to November 7, 1996).

Under the current schedular criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (1998).

In addition, the amendments effective November 7, 1996, 
removed 38 C.F.R. § 4.16(c), which provided that in cases 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder should be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran's records demonstrate a continuous history of 
anxiety from his discharge in March 1962 to the present.  In 
May 1966, the diagnosis was chronic anxiety reaction with 
associated depressive symptoms.  Although he incurred a 
cerebrovascular accident in April 1988 and his symptoms of 
depression have increased since then, in January 1977 he 
complained of being anxious at work and that he would have 
quit were it not for his father's presence.  At his personal 
hearing in January 1998 he testified that he could not work 
because of his anxiety.  He also testified that he was afraid 
of being locked up in a hospital with other people.  The 
Board has considered the recent VA examinations that 
attribute several conditions to the veteran's cerebrovascular 
accident, rather than his service-connected anxiety disorder.  
However, even the most recent VA examiner opined that the 
anxiety disorder alone would result in a GAF of 55-60, 
indicating moderate to serious symptoms.  The Board also 
notes that the veteran's inability to handle the stress of 
the August 1996 and April 1997 interviews demonstrates the 
severity of his anxiety.  After considering all the medical 
evidence and affording the veteran the benefit of the doubt, 
it appears that his anxiety has increased to the point that 
he is demonstrably unable to function in an employment 
setting.  Therefore, a 100 percent evaluation is warranted 
for the veteran's anxiety disorder.  

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met under the criteria in effect prior to 
November 7, 1996, as the veteran's anxiety disorder has 
caused him to be unable to secure or follow a substantially 
gainful occupation.  The Board finds that the medical 
evidence is consistent in showing that the veteran is 
unemployable due to his anxiety disorder, which is his only 
compensable, service-connected disability.  In addition, the 
evidence demonstrates that the veteran satisfies many of the 
schedular criteria for a 100 percent rating under the amended 
version of Diagnostic Code 9400.  For these reasons, the 
Board concludes that the criteria for the assignment of a 100 
percent rating for anxiety disorder are met.


ORDER

A 100 percent rating for an anxiety disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals


- 10 -


- 8 -


